Citation Nr: 1102947	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-03 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome, right knee.

2.  Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome, left knee.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from September 1986 to 
October 2006.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for the 
matters on appeal, the Board has characterized these issues in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service- connected disability).

In September 2009, the Board remanded these matters for 
additional development.  After completing the requested actions, 
the RO continued the denial of these claims in an October 2010 
supplemental statement of the case and returned these matters to 
the Board for additional appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.   The Veteran's service-connected patellofemoral syndrome of 
the left and right knees have been manifested by complaints of 
pain with flexion limited, at most, to 135 degrees, normal 
extension, with no objective findings of instability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for 
patellofemoral syndrome, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5261, 5262 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for patellofemoral syndrome, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5024, 5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this case, a December 2006 pre-rating letter provided notice 
of what was needed to substantiate the claims for service 
connection and provided the Veteran with notice of the disability 
and effective date elements pursuant to Dingess/Hartman.  The 
April 2007 rating decision granted service connection for 
patellofemoral syndrome, of the right and the left knee.  The 
January 2008 statement of the case (SOC) set forth the criteria 
for higher ratings for the Veteran's service-connected knee 
disabilities (which suffices for Dingess/Hartman).  In addition, 
after issuance of the December 2006 letter and the January 2008 
SOC, the Veteran was afforded additional opportunities to respond 
before the RO readjudicated the claims on appeal in an October 
2010 supplemental SOC.  Hence, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is sufficient 
to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, private medical records and the reports of VA 
examinations.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran.

In summary, the duties imposed by the VCAA have been considered 
and satisfied. Through various notices of the RO, the appellant 
has been notified and made aware of the evidence needed to 
substantiate the claims herein decided, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with any 
claim(s).  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the appellant or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture. See Mayfield, 20 Vet. 
App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased ratings
 
Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the 
question for consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the effective 
date of the grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts found) 
is required.  See Fenderson, 12 Vet. App. at 126; see also, Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating based on functional loss due to 
limited or excess movement, pain, weakness, excess fatigability, 
or incoordination, to include during flare-ups and with repeated 
use, when those factors are not contemplated in the relevant 
rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

A January 2007 VA general medical examination report reflects 
that the Veteran complained of pain after standing for more than 
hour, and the repetitive motion of walking has reduced his 
endurance due to pain.  The repetitive motion of climbing stairs 
is also limited due to pain, rather than weakness.  He does not 
use a brace or carry a cane.  Activities of daily living are not 
limited by the condition.  The knees are stable and do not give 
way.  Physical examination of the knees revealed no evidence of 
swelling or heat in the joints.  The knees were stable to the 
Lasegue test and the range of motion was bilaterally possible to 
0 degrees of extension and 135 degrees of flexion without 
significant pain.  During the flexion and extension maneuvers, a 
shift was noted in the patella causing a palpable notching 
sensation, bilaterally.  McMurray's test was negative.  Stressing 
the medial and lateral collateral ligaments elicited no pain and 
suggested knee stability as corroborated by gait and station.  X-
ray of the left knee was normal.  The diagnosis was 
patellofemoral syndrome, bilateral.  

In an April 2007 rating decision, the RO granted service 
connection for patellofemoral syndrome of the right and the left 
knee, and assigned an initial 10 percent rating for each knee, 
pursuant to Diagnostic Code 5024.

The Veteran asserts that his service-connected patellofemoral 
syndrome of the right and the left knee is more severe than 
reflected in the current 10 percent rating for each knee.  

A July 2008 private medical record notes that the Veteran 
complained of increased pain in the pre-patellar region of both 
knees, mainly if he is standing or walking for a long time.  It 
was noted that the Veteran's Naproxen dose was increased to 500 
mg twice daily.

A June 2010 VA joints examination report reflects that the 
examiner reviewed the claim file.  The Veteran reported constant 
pain and stiffness on awakening.  Flare-ups occur should the 
Veteran stand 20 to 30 minutes, walk greater than a city block, 
or lift and carry more than 30 to 40 pounds for a reasonable 
distance.  Flare-ups result in swelling of the knees and increase 
in temperature.  He takes over the counter medication.  He does 
not use supportive devices for the knees as give way is a rare 
occurrence and lock-up has not occurred.  He uses no assistive 
device for ambulation.  Crepitus will be heard with squats.  The 
Veteran has no difficulty with basic activities of daily living.  
He has given up running and is unable to lift his children or 
wrestle with them.  The Veteran works building test equipment 
that is bench work and relieves his knees.  

Physical examination noted that the Veteran entered the examining 
room with a symmetrical gait and without the use of assistive 
devices.  His knees are bilaterally symmetrical, without evidence 
of fluid, heat, or overlying erythema.  Range of motion are 
bilaterally symmetrical showing flexion 0 to 140 degrees with 
mild pain throughout, but more on the left than the right, and 
shifting early in the flexion from medial and lateral joint space 
pain on the left to an infrapatellar position as the movement 
progressed.  Extension from full flexion revealed a palpable 
grinding sensation beneath the patella on the left, whereas none 
was noted on the right.  McMurray's test was bilaterally 
positive, medially on the right and bilaterally on the left.  
Anterior and posterior drawer tests as well as stressing the 
medial and lateral collateral ligaments was negative, indicative 
of knee joint stability.  Repetitive motion times three 
bilaterally revealed no further limitation of function due to 
increase in pain, evidence of weakness, fatigue, lack of 
endurance, or incoordination.  Prior x-rays of the knees revealed 
normal joint space, without evidence of significant arthritis.  
The diagnosis was bilateral chrondromalacia of the knees with 
symptoms and effect on functioning as described.  

The Veteran's service-connected patellofemoral syndrome, right 
knee and left knee have been rated by the RO under the provisions 
of Diagnostic Code 5024.

Under Diagnostic Code 5024, tenosynovitis shall be rated based on 
limitation of motion of the affected part, as degenerative 
arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 
C.F.R. § 4.71a, Diagnostic Code 5024 (2009).

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined and not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under DC 5260, limitation of flexion to 45 degrees warrants a 10 
percent rating. A 20 percent rating requires flexion limited to 
30 degrees. A 30 percent rating requires flexion limited to 15 
degrees.

Under DC 5261, limitation of extension to 15 degrees warrants a 
20 percent rating. A 30 percent rating requires limitation of 
extension to 20 degrees. A 40 percent rating requires limitation 
of extension to 30 degrees. A 50 percent rating requires 
limitation of extension to 45 degrees.

Normal range of extension of the knee is to 0 degrees and normal 
range of flexion of the knee is to 140 degrees.  See 38 C.F.R. 
Part 4, Plate II .

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent rating 
is assigned for slight impairment, a 20 percent rating is 
assigned for moderate impairment, and a 30 percent rating is 
assigned for severe impairment.

The VA General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based on 
additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint. VAOGCPREC 
9-2004; 69 Fed. Reg. 59990 (2004).

Considering the objective medical evidence of record in light of 
the above criteria, the Board finds that initial ratings in 
excess of 10 percent for the Veteran's service-connected 
patellofemoral syndrome of the right and the left knee are not 
warranted.

First addressing limited motion, the Board notes that the 
aforementioned evidence reveals that the Veteran has had normal 
extension of the right and the left knee, which would not warrant 
a compensable rating under Diagnostic Code 5261. Moreover, while 
there was some limitation of flexion of the each knee noted 
during the January 2007 VA examination -135 degrees without 
significant pain -such has not been shown to be to an extent that 
would warrant a compensable rating for either knee under 
Diagnostic Code 5260.  Thus (per 38 C.F.R. § 4.71a, Diagnostic 
Code 5003), no more than a 10 percent rating is warranted.  This 
is so even considering functional loss due to pain and other 
factors set forth in 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  
While the Board is aware of the Veteran's complaints of pain, the 
Veteran's pain is not shown by competent, objective evidence to 
be so disabling as to warrant even the minimal compensable rating 
under Diagnostic Code 5260, much less the next higher, 20 percent 
rating under that diagnostic code. Also for the reasons noted 
above, there is no basis for assignment of separate ratings for 
limited flexion and extension of either knee.

The Board has also considered the applicability of other 
potentially applicable diagnostic codes for rating patellofemoral 
syndrome of the right and the left knee  but finds that no higher 
rating is assignable.  The Veteran has never demonstrated or been 
diagnosed with ankylosis of either knee, dislocated semilunar 
cartilage, or impairment of the tibia and fibula.  Therefore, 38 
C.F.R. § 4.71a, DCs 5256, 5258, and 5262 are not for application.  
The Board has also considered DC 5257, for recurrent subluxation 
or lateral instability of the knee; however, as the June 2010 VA 
examination report is clearly negative for findings of 
instability in the Veteran's left or right knees, this diagnostic 
code is not applicable.  For that reason, there also is no basis 
for assignment of separate ratings for limited motion and 
instability.  While occasional give-way sensation has been 
reported, it has not been objectively confirmed, thus a separate 
compensable rating is not warranted.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related factors, 
such as marked interference with employment or frequent periods 
of hospitalization, so as to warrant referral of the case to 
appropriate VA officials for consideration of an extra schedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009); see Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect 
that the Veteran was hospitalized for his service-connected 
patellofemoral syndrome of the right knee and left knee.  There 
is no objective evidence revealing that his conditions caused 
marked interference with employment, e.g., employers' statements 
or sick leave records, beyond that already contemplated by the 
schedular rating criteria.  In this case, the rating criteria 
reasonably describe the Veteran 's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture for each knee is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.   See Thun v. Peake, 22 Vet. App. 111 (2008) (the 
threshold factor for extra-schedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the schedular evaluation is inadequate). 

Under these circumstances, the Board must conclude that the 
criteria for initial ratings in excess of 10 percent for 
patellofemoral syndrome, right knee and left knee have not been 
met at any point since the effective date of the grant of service 
connection.  As such, there is no basis for staged rating 
pursuant to Fenderson, and each claim for a higher initial rating 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against each claim for a higher initial rating that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial rating in excess of 10 percent for patellofemoral 
syndrome, right knee, is denied.

An initial rating in excess of 10 percent for patellofemoral 
syndrome, left knee, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


